Citation Nr: 1607077	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right inguinal hernia, to include as secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1998 to February 2002 and January 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this appeal in October 2013, and remanded this issue for further development.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran does not have a current right inguinal hernia disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection for Right Inguinal Hernia

The Veteran contends that he developed a right inguinal hernia as a result of his service-connected irritable bowel syndrome.  His claim for this condition was received by VA in December 2007.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records do not contain any entries regarding symptoms for a right inguinal hernia.  VA treatment records from June 2006 document the Veteran's symptoms of "right lower quadrant and groin area pain."  The Veteran denied any recent injury or hernia history at this time.  On physical examination, there was "no inguinal hernia found with straining."  A subsequent VA treatment record from June 2006 revealed a plan for the Veteran "to follow up with the general surgery clinic in regards to likely small [right] inguinal hernia."  In September 2006, the Veteran received a general surgery consultation for right upper quadrant pain and a right inguinal hernia.  The physician reported that the Veteran first noted right lower quadrant pain five months ago, which had resolved.  He also noted that the Veteran had not noted a hernia.  The physician diagnosed a small, right inguinal hernia that is "currently asymptomatic."  Another VA treatment record from December 2006 documented that the Veteran denied noticing a hernia.

The Veteran received a VA examination in September 2007.  He endorsed recurring abdominal pain.  The examiner noted that the June 2006 VA treatment record regarding symptoms of right lower quadrant pain "was thought to have been due to a right inguinal hernia."  However, the examiner also noted VA treatment records from April and November of 2006 revealed normal results after radiographic imaging tests were performed.  The examiner reported that the Veteran "has been diagnosed as having a right inguinal hernia, which will eventually need repair."  Nevertheless, the examiner opined, "A right inguinal hernia is not evident today."  The examiner diagnosed "right inguinal hernia present symptomatically since April 2006," and opined, "Low right lower quadrant abdominal pain is caused by an inguinal hernia."

On VA examination in March 2008, the Veteran endorsed a right inguinal hernia as a result of straining due to irritable bowel syndrome.  Based on examination of the Veteran, the examiner opined that the Veteran does not have a right inguinal hernia.  He reasoned that the absence of a right inguinal hernia means that this condition "is not precipitated by irritable bowel syndrome."  He further stated, "An opinion is easily rendered based on review of the objective medical data and medical literature."

The Veteran received another VA examination in April 2010.  The examiner reported, "There are no inguinal hernias."  As a result, there was no diagnosis provided for this condition.  On VA examination in September 2013, the examiner reported, "No hernias noted."  Again, there was no diagnosis provided for this condition.

On VA examination in October 2014, the Veteran endorsed right groin pain since 2004.  After examination of the Veteran, the examiner opined, "There is no physical evidence for a right inguinal hernia, reducible or otherwise by physical examination today or examination of [VA treatment records]."  The examiner noted there was no evidence of bulge either at the external ring or floor of the canal when straining or coughing.  In December 2014, the VA examiner provided an addendum medical opinion to further clarify his previous statements.  The examiner opined that the Veteran's condition is less likely than not caused by, or as a result of active military service.  He reasoned that the Veteran did not have symptoms of an inguinal hernia until two years after service and his service records do not contain any evidence of treatment, diagnosis, or symptoms for a right inguinal hernia.  The Veteran also found to have affirmatively denied a hernia on his March 2004 Report of  Medical History.  The examiner noted that the Veteran's last separation examination also "made no mention of any inguinal hernias."  A clinical note from March 2004 also showed that the Veteran had an abdominal examination "that revealed no masses."  In addition, he opined that the Veteran's condition is less likely than not caused by, or as a result of, or aggravated by the service-connected irritable bowel syndrome.  He reasoned that "irritable bowel syndrome is not mentioned in the medical literature as playing a role in the development of an inguinal hernia."  He stated that the Veteran's condition is more likely related to another cause found in current medical literature, such as "[increased] pressure within the abdomen, a pre-existing spot in the abdominal wall, a straining during bowel movements or urination, male sex, heavy lifting, abdominal ascites, pregnancy, obesity, or chronic coughing or sneezing."  He further added, "In some cases inguinal hernias may have no apparent cause."  The examiner commented that "no aggravation can be expected from the irritable bowel syndrome as no complications have been shown to exist for the right inguinal hernia."  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been shown to have a right inguinal hernia disability.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current right inguinal hernia disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in January 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the January 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in March 2008, April 2010, September 2013, and October 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2013.  The Board instructed the AOJ to conduct further record development and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for right inguinal hernia, to include as secondary to service-connected irritable bowel syndrome is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


